IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2127 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 159 DB 2014
                                           :
                                           :
MICHAEL E. FLAHERTY,                       :   Attorney Registration No. 50920
                  Respondent               :   (Allegheny County)


                                     ORDER


PER CURIAM:


             AND NOW, this 15th day of January, 2015, there having been filed with

this Court by Michael E. Flaherty his verified Statement of Resignation dated December

10, 2014, stating that he desires to resign from the Bar of the Commonwealth of

Pennsylvania in accordance with the provisions of Pa.R.D.E. 215, it is

             ORDERED that the resignation of Michael E. Flaherty is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and he shall

comply with the provisions of Pa.R.D.E. 217. Respondent shall pay costs, if any, to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).